Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments, filed with the response of August 3, 2021, have been fully considered by the examiner.  The following is a complete response to the August 3, 2021 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palero et al (WO 2016/162234).
	Palero et al disclose an RF treatment apparatus (Title) comprising an RF generator (20), an electrode (10) for applying energy to target tissue, a sensor unit (35) configured to sense the RF energy (e.g. impedance) and a controller (25) to control the delivery of energy based on the signal from the sensor unit.  In particular, the controller is configured to control an output of the RF generator (page 9, lines 14-20), receives a signal of the sensing value of the calculated impedance of the target tissue (page 11, lines 7-15).  The controller is further configured to determine when the target tissue is denatured by RF energy and is in a coagulation phase, and to determine a transition from the coagulation phase to an ablation phase based on changes in impedance and 
	Regarding claim 2, the controller determines the transition from the coagulation phase to the ablation phase based on a parameter threshold defined as a product of a specific time and impedance of the tissue (page 12, lines 12-34, for example).  Regarding claims 3 and 4, see Figure 2 and associated discussion which addresses the rising time of impedance over a predefined time period to detect the transition from the coagulation to the ablative phase.  Regarding claims 5 and 6, average impedance over time may be used to determine a parameter value (page 11, lines 21-25).  Regarding claim 7, see Figure 2 and associated discussion.  Regarding claims 8 and 9, Palero et al disclose a threshold of 70oC as the value associated with the indication of changing to an ablative state (page 18, lines 3-21, for example).  Regarding claim 12, Palero et al disclose a contact-type electrode (page 9, lines 32-33, for example).
	Regarding claim 13, Palero et al disclose the method of using the device with steps consistent with the structure as recited above.  That is, Palero et al disclose the steps of applying RF energy, calculating impedance of the tissue and calculating a threshold parameter as a product of time during which RF energy is applied to determine a transition from a coagulation phase to an ablative phase and ending delivery of RF energy when the threshold is reached to prevent the ablation of tissue as addressed above. 

	Regarding claim 20, see above discussion with respect to claim 13.  Note that Palero et al specifically disclose the use of an average impedance of the tissue over a time period to determine the threshold value (page 11, lines 21-25, for example). 
	Regarding claim 21, Palero et al disclose a skin treatment method (Abstract) comprising the steps of positioning an electrode in a tissue, heating the tissue to a treatment temperature (e.g. 70oC as addressed above), measuring RF energy and calculating impedance of tissue as addressed with respect to claim 1 above, comparing a parameter derived from impedance over a specific time period to a threshold (as addressed above) to determine a transition from a coagulation phase to an ablative phase and determining whether to discontinue energy delivery based on the desired treatment result (e.g. coagulation).
	Regarding claim 22, RF energy is applied until reaching a threshold indicating the transition to an ablative phase as addressed above.  Regarding claim 23, Palero et al disclose the use of an average of impedance over a time interval (page 11, lines 21-25) to determine the parameter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Palero et al (‘234) in view of the teaching of Knowlton (6,438,424).
	While Palero et al disclose the measurement of impedance to determine tissue parameters as addressed above, they fail to expressly disclose monitoring RMS values to determine impedance.  The examiner maintains that those of ordinary skill in the art are generally familiar with the various ways to measure impedance.
	To that end, Knowlton discloses another skin treatment device that measures impedance as a feedback parameter to control energy delivery.  In particular, Knowlton specifically teaches the measurement of RMS values of current and voltage to determine tissue impedance (col. 12, lines 5-41).  To have provided the Palero et al system with a means to monitor RMS values to determine tissue impedance would have been an obvious consideration for one of ordinary skill in the art since Knowlton fairly teaches of measuring such parameters to determine impedance in a similar feedback control mechanism.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 9, 2021